Case 3:20-cv-07182-JCS Document 42-3 Filed 10/21/20 Page 1 of 2




                        EXHIBIT 
                  2020-10-14 - Upvoice Extension from chrome.google.com
Case 3:20-cv-07182-JCS       Document 42-3 Filed 10/21/20 Page 2 of 2
       e:- chrome web store                                                                                                (I    Sign in



   Home > Extensions   >   UpVoice




   UP       UpVo ice
            Offered by: UpVoice Team
                                                                                                                     Available on C h rome




                           0   Social & Communication      .!.   30 users




                                                       Overview             Review s     Related




              <                                                                                                             >




                                                                      oooo e o




            Overview                                                                               Additional Information
            This extension allows you to earn rewards just for being you!                          A   'Website      8   Report abuse

                                                                                                   Version
            Get rewarded for visiting our participating sites (Face book, YouTube,
                                                                                                   2.10 .1445
            Twitter, Amazon, and Unkedl n) like you normally do! You'll get a $5 signup
            reward immediately!                                                                    Updated
                                                                                                   October 14. 2020
            As a qualified UpVoice panelist, you impact the marketing decisions and                Size
            brand strategies of multi-billion dollars corporations who compete for your            358KiB
            attention online. This means that you have a direct influence on the online
                                                                                                   Language
            advertising campaigns of big brands.
                                                                                                   Enghsh

                                                                                                   De\feloper
            Install the UpVoice extension and qualify to become a member of our
                                                                                                   Contact the dewloper
            panel. It's safe and won't impact your browser performance. As a qualified
                                                                                                   Pri\facy Policy
            member, we will reward you for browsing your social feeds and other
            participating sites regularly. For more details, please visit our terms of
            service at: https://joinupvoice.com/tos.


            Make sure to disable your ad blocker, if you have one. Otherwise,      we
            cannot collect the ads that target you and therefore      we cannot reward you.

            Privacy & data collection
            When you regularly visit our participating sites, we securely collect the ads
            that you see and anonymous demographic profile data. We never share
            your personal information with anyone, except if needed to send you your
            rewards. We protect your data using the highest security standards and we
            comply with all privacy regulations. For more details, please visit our
            Privacy Policy at: https:/1,ioinupvoice.com/privacy and our Data & Privacy
            FAQ at: https:/lwww.joinupvoice.com/faq


            If you have any questions, please contact us at: contact@joinupvoice.com.
            For more details please visit www.joinupvoice.com


               Read less




                           This extension allows you to earn rewards just for being you!

                                                                  Available on Chrome




  Page URL: https://chrome.google.com/webstore/detail/upvoice/igffacinpjkinncgnkmfpiocbm
  gbehem
